Title: William Short to Thomas Jefferson, 21 June 1815
From: Short, William
To: Jefferson, Thomas


          Dear sir Philadelphia June 21.—15
          I had the pleasure of writing to you early in the last month & of informing you of the payment made to me here of the $10500. treasury notes—I sent you at the same time a precise statement of our account up to that time, shewing that this payment left a balance due you of $3434/100; which conformably with your order I paid to Mr Vaughan, of which he will, no doubt, have informed you. I requested you in my letter, to direct me as to the bonds & the mortgage from you, remaining in my hands; & which are now discharged. I did not venture to send them to you by mail without your authorization—In the mean time I have obliterated the several signatures & shall await your orders. I fear now I shall not be able to comply with them immediately as I shall probably have left the City before I shall hear from you; & these papers will be left among those of mine which cannot be got at during my absence—but on my return here in the fall I will follow the indication of your letter which I hope to receive in the mean time. All letters which arrive here will be taken up & forwarded to me.
          The last letter which I have had the pleasure of receiving from you was of the 18th of April—You were then expecting Monroe, & also going to Bedford—I see by the papers that Monroe has gone to Albemarle, but I fear the evil star of the business will have placed that trip during yours—If so, I hope Monroe will name some person to attend for him to the running of this line. I wish it were terminated, as much for your sake as mine; for I really am ashamed of all the trouble I give you.
          You know that our new Blackstone financier has been making great efforts to raise public stocks & treasury notes—He has succeeded beyond expectation—6. pcts are now here a little below par—& treasury notes a little above—This varies with every City, in the Union—at New York, they are both below par; at Boston still more so—The price of exchange between this & N. York is now 5. pct.
          Owing to the wise dispositions of our wise Congress in destroying the U.S. Bank, & allowing this hydra head to grow up manifold under the corruption of the State legislatures, there is really now no such thing as an uniform currency in the country—It varies in every State & in every City in the same State as much as in different countries & sovereignties. I see no remedy for this—The only practicable one, (that of an U.S. bank established on liberal principles on the condition of paying their notes in specie & obliging others to do the same) will be I fear prevented, first by the administration exacting of such a bank a bonus to an amount that will disable them from paying specie—& secondly by the members of Congress or a majority of them being interested in the multitude of miserable state & county banks, either having brothers as Cashiers or Presidents, or by having borrowed money from them—They will therefore reject an U.S. bank wch would devour this bastard progeny—When you talk to these Gentlemen of a National bank, they have recourse to their pretended republican & constitutional objections, & thus claim a merit for following really a base & corrupt motive, that is, their personal interest in their county banks—Thus there is no uniformity in the value of any thing, or what ought to be the measure of every thing—A short time ago treasury notes were several pct under par—& I then disposed of them—they are now above par—but as I fortunately vested them in 6. pcts I do not lose by this operation—
          Correa is now drawing to a close the course of botanical lectures he is giving us here. He intends in the next month to take Dupont & visit you & Mr Madison with him—You will I am sure derive great pleasure from these two good men & able, so well informed of what is passing in a country that must interest all the world.
          I have the mortification to be receiving from time to time old letters from my friends that ought to have been here six & twelve months ago—they speak to me of their situation & of their happiness under the mild administration of L. 18—Poor people! how differently do they now feel whilst I am reading those letters—I rejoice at having not precipitated my return to France; which I certainly should have done, but for my invincible aversion to the sea—I fear if the war in Europe should extend itself as to time, that we shall be again involved—I do not suppose that our administration is mad enough or wicked enough to wish it—but it will grow out of the nature of things—If you have the weight which many insist on attributing to you, & wch I do not believe, pray exert it to ward off this direful event—Adieu to our Republican principles most certainly—& probably to our Republican Government, should a war last here a few years, whether successful or disastrous—God bless you my Dear sir & believe me
          ever your friend & servantW Short
        